DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
Status of the claims:  Claims 1, 7, 8, 11, 16-20 are currently pending.
Priority:  This application is a DIV of 14/727,979 (06/02/2015, now US 9481637)
which claims benefit of 62/006,515 (06/02/2014).
Election/Restrictions
Applicant previously elected with traverse Group I (the product of claims 1-18) in the reply filed on 8/4/17.  Applicant also elected the following species:

    PNG
    media_image1.png
    120
    438
    media_image1.png
    Greyscale

(n,m=1; R1=C9alkyl; R4=2-methylpropyl; R5=H)
determined to read on claims 1, 2, 5-8, 11, 16-18.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  

RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REGISTRY 1506642-11-0 (Registry database entry # 1506642-11-0, Entered Date: 30 Dec 2013). 
The prior art teaches the following compound:

    PNG
    media_image2.png
    161
    583
    media_image2.png
    Greyscale

which anticipates the claims when R1 is C9-alkyl; R4 is H; R5 is ethyl.  Applicant amended the claims to require the R1 group is not C9 when R4/R5 is Et which avoids the cited art.  This rejection is withdrawn.
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (WO2012161798) in view of Lambert (European Journal of Pharmaceutical Sciences 11 Suppl. 2 (2000) S15 –S27), and Kocevar et al. (Chem Biol Drug Des 2008; 72: p. 217–224).
The instant claims are to the compound of the elected species which is pregabalin (R4/R5=2-methylpropyl/H) conjugated at the amino group with nonanoic acid (R1=C9H19).
Milne teaches fatty acid conjugates with the GABA analog pregabalin for use in treating conditions including seizures ([0004]-[0005], [0028]). Milne teaches a pregabalin examples including I-11:  
    PNG
    media_image3.png
    135
    508
    media_image3.png
    Greyscale
 (p. 54; claim 22; p. 48: assay).  Milne teaches that the fatty acid GABA conjugates are stable in the plasma, but are hydrolyzed in target tissues to the active components in order to produce the desired pharmacological effects with reduced side effects ([0005]-[0006]).  Thus Milne differs from the instant claim compound by the conjugated fatty acid.  However, one of ordinary skill in the art 
One of ordinary skill in the art would be well versed in conjugation of fatty acids to compounds as was taught by Milne, Lambert, and Kocevar.  One of ordinary skill in the art would consider routine and well within their technical grasp the process of conjugating therapeutics shown to be useful to test for efficacy.  In addition, those of ordinary skill in the art would first look to known successful conjugation techniques that share structural elements with the object of their endeavor.
Upon reading the teachings of Milne, one of ordinary skill in the art would recognize potential to improve the potency of pregabalin through altering the conjugated fatty acid for the treatment of seizures.  One of ordinary skill in the art would also be motivated to test fatty acids such as decanoic acid based on the success reported by Lambert and Kocevar.  Application of such a technique would be expected to be effective based on these successful demonstrations.  In addition, the Fernandez compound is an isomer/analog of the instant claims, differing by position of a group, thus one of ordinary skill in the art would expect the physical properties of the two compounds to be similar.
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
the claims are rejected.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.